—In *188a proceeding pursuant to Election Law article 16 to validate petitions designating Donald J. DeBerardinis as a candidate for the nomination of the Green Party as its candidate for the public office of Mayor of the Village of Ossining, the petitioner appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), entered August 17, 2000, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Election Law § 6-132 requires that each signature on a designating petition bear the date it was made. Because the date is a matter of prescribed content, strict compliance is required (see, Matter of MacKay v Cochran, 264 AD2d 699, 700). Although certain defects in a designating petition are curable (see, Election Law § 6-134 [2]), the Supreme Court properly determined that the cure provision of Election Law § 6-134 (2) was not applicable to this deficiency. Therefore, the petitions are invalid.
The petitioner’s remaining contention is without merit. Mangano, P. J., Bracken, O’Brien and Santucci, JJ., concur.